Citation Nr: 1105875	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to June 1992.  

This case comes to the Board of Veterans' Appeals (Board) from a 
January 2007 rating decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is further VA duty to assist the 
Veteran in developing evidence pertinent to the Veteran's claim 
for an increased evaluation of his service-connected bronchial 
asthma, currently evaluated as 60 percent disabling.  38 U.S.C.A. 
§5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 (2010).

The Veteran was last provided a VA examination in October 2006.  
During this examination, the Veteran's FEV-1 reading was 41 
percent of predicted (which the Board notes is very close to the 
less than 40 percent predicted required for a 100 percent rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6602).  Where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Re-examination 
will be requested  whenever VA determines that there is a need to 
verify either the continued existence or the current severity of 
the disability.  See 38 C.F.R. §3.327(a).

Given the length of time since the Veteran's prior VA examination 
(more than four years), the borderline FEV-1 reading during the 
October 2006 VA examination and the Veteran's indication in his 
April 2007 Notice of Disagreement and representative's informal 
brief that his disability has worsened, the Boards finds that a 
contemporaneous and thorough VA examination should be conducted 
to determine the current severity of the Veteran's bronchial 
asthma disability.  Such an examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him for his 
bronchial asthma since 2006.  After securing 
any necessary release, such records should be 
requested, to include all diagnostic testing, 
interpretation and reports, and all records 
that are not duplicates should then be 
associated with the claims file.

2.  Obtain and associate with the claims file 
all available VA treatment records, if any, 
from 2006 to the present.  

3.  After the above has been accomplished, 
schedule the Veteran for a VA examination to 
evaluate the current severity of his 
bronchial asthma disability.  All necessary 
studies or tests are to be accomplished.  The 
entire claims file and a copy of this REMAND 
must be made available to and reviewed by the 
VA examiner conjunction with the examination.  
After reviewing the Veteran's entire claims 
file and examining the Veteran, the VA 
examiner should provide a thorough 
examination report of the Veteran's current 
diagnosis and severity of any current asthma 
disorder.  

4.  Readjudicate the claim based on the whole 
record.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative, if any, should be provided an 
updated Supplemental Statement of the Case 
that includes a summary of all evidence and 
applicable laws and regulations pertinent to 
the issue on appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


